IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 113 MM 2018
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 JOHN E. TORRES,                              :
                                              :
                     Petitioner               :


                                       ORDER


PER CURIAM

      AND NOW, this 12th day of October, 2018, the Application to Exceed Word Count

Limit is DENIED, to the extent it seeks a variance from the word-count limit. Counsel is

DIRECTED to submit a compliant Petition for Allowance of Appeal within 30 days.